Exhibit 10.2.2

Director Share Option Agreement Revised December 2006

Verigy Ltd. 2006 Equity Incentive Plan

Notice of Share Option Grant

You have been granted an option to purchase Ordinary Shares of Verigy Ltd. (the
“Company”).  Your option is summarized on the Award Summary page of your Smith
Barney account.

Your option becomes exercisable on the first anniversay of the date of grant.

You and the Company agree that your option is granted under and governed by the
terms and conditions of the Verigy Ltd. 2006 Equity Incentive Plan (the “Plan”),
the Stock Option Agreement (of which this notice is a part), and the Award
Summary.

You further agree that the Company shall cause the shares issued upon exercise
of the option to be deposited in your Smith Barney Account and, further, that
the Company may deliver electronically all documents relating to the Plan or
your option (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a web site, it will notify you regarding such posting.

BY CLICKING ON THE “ACCEPT” BUTTON ON THE SCREEN TITLED “STEP 3: CONFIRM THE
REVIEW/ACCEPTANCE OF YOUR AWARD,” YOU AGREE TO BE BOUND BY THE STOCK OPTION
AGREEMENT, THIS NOTICE AND THE PLAN.

 

By:

Verigy Ltd.

 

 

 


/s/ KEITH L. BARNES

 

 

Keith L. Barnes

 

 

President and Chief Executive Officer


--------------------------------------------------------------------------------


Verigy Ltd. 2006 Equity Incentive Plan


SHARE OPTION AGREEMENT

Tax Treatment

 

This option is intended to be a nonstatutory Share option.

 

 

 

Vesting

 

This option becomes exercisable on the first anniversary of the date of grant.
This option shall also become exercisable in full in the event that (a) your
Service terminates because of death, total and permanent disability, or
retirement at or after age 65; or (b) the Company is subject to a Change in
Control (as defined in the Plan) before your Service terminates.

 

This option will in no event become exercisable for additional shares after your
Service has terminated for any reason, except as otherwise provided in the Plan
or this Agreement

 

 

 

Term

 

This option expires on the earlier of (a) the date 7 years after the date of
grant or (b) the date 12 months after the termination of your Service for any
reason.

 

 

 

Restrictions on Exercise

 

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

 

 

 

Notice of Exercise

 

You may exercise this option from time to time for any number of shares for
which the option is then exercisable, by notice in writing, electronically or by
other means to, and as prescribed by, the Company’s equity incentive
administration service provider (the “administration service provider”). Your
exercise notice will be effective and irrevocable at such time as your notice,
method of payment (whether by cash, check, proceeds from the immediate sale of
the option shares, or as otherwise provided in the Plan) and such other
documentation as the administration service provider may require have been
received by the administration service provider. You hereby direct the Company
to deposit any shares issued upon exercise of the option in your Smith Barney
account.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

2


--------------------------------------------------------------------------------


 

Form of Payment

 

When you exercise this option, you must provide for payment of the option
exercise price for the shares that you are purchasing pursuant to Section 5.7 of
the Plan.

 

 

 

Withholding Taxes and Stock Withholding

 

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise.

 

 

 

Restrictions on Resale

 

You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

 

 

Transfer of Option

 

Unless determined otherwise by the Committee, this option may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by the beneficiary designation, will or by the laws of descent or
distribution and may be exercised, during your lifetime, only by you.  If the
Committee makes this option transferable, it shall contain such additional terms
and conditions as the Committee deems appropriate.

 

 

 

Retention Rights

 

Your option or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity.

 

 

 

Shareholder Rights

 

You, or your estate or heirs, have no rights as a Shareholder of the Company
until you have exercised this option by submitting the required notice in
accordance with the provisions under “Notice of Exercise” set forth above and
paying the exercise price and any applicable withholding taxes. No adjustments
are made for dividends or other rights if the applicable record date occurs
before you exercise this option, except as described in the Plan.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the exercise price per
share may be adjusted pursuant to the Plan.

 

 

 

Applicable Law

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the Republic of Singapore (except its choice-of-law provisions).

 

3


--------------------------------------------------------------------------------


 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement between the parties.

By clicking on the “accept” button on the screen titled “Step 3: Confirm the
Review/Acceptance of your Award,” you agree to be bound by this Stock Option
Agreement, the Notice and the Plan.

4


--------------------------------------------------------------------------------